Citation Nr: 0915610	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel












INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery Alabama Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This issue was previously before the Board on several 
occasions.  In February 2001 the Board denied the Veteran's 
claim for entitlement to a compensable disability rating for 
hearing loss on the grounds that the criteria for a 
compensable disability rating for hearing loss had not been 
met.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings, essentially asking the Court to vacate he Board 
decision and remand the case for compliance with the duty to 
assist and notify provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The 
Court issued an Order in April 2001 granting the motion.  

In April 2002, the Board again denied the Veteran's claim of 
entitlement to a compensable disability rating for hearing 
loss on the grounds that a compensable disability rating for 
hearing loss was not warranted.  The Veteran appealed that 
decision to the Court.  In a September 2003 Order the Court 
vacated and remanded the April 2002 Board decision.  The 
Secretary appealed the Court's September 2003 Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In May 2004, the Federal Circuit granted 
the Secretary's motion to vacate the September 2003 Order.  

In a May 2006 Order, the Court vacated the April 2002 Board 
decision and remanded the case to the Board.  The Secretary 
appealed that decision to the Federal Circuit.  In November 
2006, the Federal Circuit vacated the May 2006 Order and 
remanded the case to the Court.  Mandate was issued in 
January 2007.

The Court issued a decision in February 2007 remanding the 
issue of entitlement to a compensable disability rating for 
hearing loss to the Board.  In October 2007, the Board in 
turn remanded the issue to the RO via the Appeals Management 
Center (AMC) for further development.  The case has been 
returned to the Board for further appellate consideration.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) pertinent to increased rating 
claims.  According to that decision, 38 U.S.C.A. §  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

A complete and thorough review of the claims folder indicates 
that a letter complying with the requirements set forth above 
has not been sent to the Veteran with regard to his claim for 
a compensable rating for bilateral hearing loss.  A remand 
is, therefore, necessary to accord the RO, through the AMC, 
an opportunity to furnish such a letter to the Veteran.  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Here, the Veteran contends that symptoms of his bilateral 
hearing loss continue to increase in severity.  As such, the 
Board finds that a contemporaneous examination of the 
Veteran's bilateral hearing loss is necessary to assess 
accurately his disability picture.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.


Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a notice 
letter that: 

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
claim for service-connected 
hearing loss; 

*	informs him of the information and 
evidence that VA will seek to 
provide;

*	informs him of the information and 
evidence he is expected to 
provide; 

*	advises him of the criteria for 
establishing a disability rating 
and effective date of award; 

*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity 
of his service-connected bilateral 
hearing loss and the effect that 
worsening has on his employment 
and daily life; 

*	provides him with the appropriate 
Diagnostic Code for rating 
service-connected hearing loss; 
and, 

*	notifies him that, should an 
increase in disability be found, a 
disability rating will be 
determined by applying relevant 
Diagnostic Code provisions, which 
typically provide for a range in 
severity of a particular 
disability from noncompensable to 
as much as 100 percent (depending 
on the disability involved), based 
on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, 
their severity and duration, and 
their impact upon employment and 
daily life.

2.	Afford the Veteran a VA examination to 
determine the extent of his service-
connected bilateral hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  An audiometric evaluation 
must be conducted pursuant to 38 C.F.R. § 
4.85(a) (2008) in order to establish the 
current severity of service-connected 
bilateral hearing loss, must be conducted 
by a state-licensed audiologist, and must 
include a controlled speech discrimination 
test (Maryland CNC) and a pure tone 
audiometry test.

3.	Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case.  Allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


